               Case 2:20-cv-00809-BJR Document 39 Filed 11/10/20 Page 1 of 2




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT FOR THE
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8                                )
     KARA MCCULLOCH DMD MSD PLLC, )
 9   et al,                       )                      CASE NO. 2:20-cv-00809-BJR
                                  )
10                   Plaintiffs,  )                      SCHEDULING ORDER
                                  )
11                   v.           )
                                  )
12   VALLEY FORGE INSURANCE       )
     COMPANY, et al,              )
13                                )
14                   Defendants.  )

15
            The Court having ordered consolidation by insurance group in this and other cases
16
     involving similar claims for business insurance coverage as a result of the COVID 19 pandemic,
17

18   orders as follows:

19          The attorneys in this case shall consult with the attorneys in the other business insurance

20   cases so as to prepare a briefing schedule to address common questions of coverage and exclusions
21
     and the filing of amended complaints, if required. In determining such a schedule, the attorneys
22
     shall ensure that briefing on any future dispositive motions is ripe for Court review at the same
23
     time and shall seek to avoid duplication wherever possible. All discovery in this case is stayed
24
     until such time as the Court rules on the motions. Defendant insurance companies have agreed to
25
                                                     1
               Case 2:20-cv-00809-BJR Document 39 Filed 11/10/20 Page 2 of 2




     provide certified copies of the relevant insurance policies to the Plaintiffs. If a party requires
 1
     discovery, that party may request a lifting of this stay for limited and specific purposes. The Parties
 2

 3   shall inform the Court as to their proposed schedule no later than Monday, November 23, 2020.

 4

 5          DATED this 10th day of November, 2020.
 6

 7                                                          _______________________________
                                                            BARBARA J. ROTHSTEIN
 8                                                          UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                       2
